Citation Nr: 0734450	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for major depressive 
disorder (MDD), to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran was afforded a travel Board hearing in August 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At the Board hearing, the veteran and his representative 
requested that the record be held open for 60 days to allow 
for the submission of additional evidence.  See 38C.F.R. § 
20.709 (2007).  The record was held open for 60 days, but no 
evidence has been submitted.  Thus, the Board will proceed 
with adjudication of the present appeal.



FINDINGS OF FACT

1.  The veteran did not incur hepatitis C in service. 

2.  The veteran did not incur MDD in service and MDD is not 
related to his hepatitis C.  



CONCLUSIONS OF LAW

1.  Hepatitis C is not due to injury or disease incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Major depressive disorder is not due to injury or disease 
incurred in service or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in February 2003 and March 2006.  
These letters also informed the veteran of the information 
and evidence necessary to substantiate a claim of service 
connection and to establish a disability rating and effective 
date.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion; he received such notice in March 2006, 
subsequent to the rating decision currently on appeal.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letters, which generally advised the veteran 
to provide the RO with any evidence that might support his 
claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's service medical records. VA medical records 
and Social Security Administration (SSA) disability records.  
At the Board hearing, the veteran indicated he was treated by 
a Dr. Herrera for hepatitis and Christopher Jenkins for 
depression.  He stated at the hearing that he could get both 
of those individuals to forward his records to VA.  The 
veteran was advised that the Board would hold the record open 
for 60 days to allow submission of these records; however, no 
evidence was received by VA during this period.  The veteran 
has not indicated the presence of any other outstanding 
possibly relevant records and has not requested VA's 
assistance in obtaining any other evidence.  He has been 
provided VA medical examinations in furtherance of 
substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2007).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Hepatitis C

The veteran's service medical records are silent with respect 
to a diagnosis of hepatitis C.  The veteran's separation 
examination dated in May 1986 showed a normal abdomen and 
viscera.  

The veteran contends that he incurred hepatitis C in service 
as the result of inoculation.  He has stated that the 
symptomatology of hepatitis C was first observable in service 
and was misdiagnosed as gastroenteritis.  His service medical 
records show that he was diagnosed as having gastroenteritis 
in November 1985, after complaining of vomiting, diarrhea and 
abdominal cramps.  

In May 2000, the veteran filed for SSA disability benefits 
for hepatitis C and MDD.  In furtherance of this claim, 
numerous private medical records were submitted.  A November 
1999 physician's progress note from Susan M. Ferguson, M.D., 
indicates that the veteran was first diagnosed as having 
hepatitis C sometime in 1994, according to the history 
provided by the veteran.  The SSA records also show that the 
veteran had a history of alcohol and multi-drug abuse, 
including the use of intravenous drugs.  

A March 2003 VA psychiatric examination report notes 
polysubstance abuse, cannabis, lysergic acid, diethylamide, 
cocaine, alcohol and "all of them."  None of the medical 
evidence relates the veteran's hepatitis C to service, in 
particular his inoculations.  

In February 2007, the veteran was seen at the VA medical 
center for evaluation regarding the etiology of his hepatitis 
C.  At the time, the veteran reported never having a blood 
transfusion, but that he did use cocaine up until 
approximately 1994.  He also reported only once using 
intravenous cocaine with a sterile needle.   The veteran 
related being jaundiced in 1994 for about three weeks.  He 
denied unprotected sex, but the examiner noted that prior 
medical evidence noted that the veteran was sexually involved 
without the use of a condom and was concerned about HIV.  The 
examiner also noted that the veteran denied using other 
drugs, but that the claims file indicated use of other 
illegal substances, such as heroin and Dilaudid.  The 
examiner also noted the aforementioned in-service bout of 
gastroenteritis.  The examiner continued a diagnosis of 
hepatitis C and found that it was not at least as likely as 
not that hepatitis C was related to service, in particular 
the veteran's in-service bout of gastroenteritis and use of 
an air inoculator gun.  The examiner reasoned that hepatitis 
C was more likely related to the veteran's long history of 
alcohol and multi-drug abuse, which are known risk factors 
for the transmission of hepatitis C, and the veteran's 
history of unprotected sex.  This opinion was based upon a 
full review of the claims file.

Service connection for hepatitis C is denied.  There is no 
indication that the veteran first manifested hepatitis C in 
service.  The veteran may contend that his hepatitis C is 
related to his in-service bout of gastritis and inoculation 
by air gun, but he is not competent to make such an 
assertion, which requires specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  On the contrary, the medical evidence of record 
fails to show a diagnosis of hepatitis C until approximately 
1994, eight years after his discharge.  Moreover, the 
February 2007 VA medical opinion attributes the veteran's 
hepatitis C to his history of drug abuse and unprotected sex, 
rather than his in-service bout of gastroenteritis and 
inoculation.  Accordingly, there is no competent medical 
evidence attributing hepatitis C to service and the claim 
must be denied.  

Major Depressive Disorder

The veteran's service medical records are silent with respect 
to a diagnosis of any psychiatric disorder, to include MDD.  
The veteran's separation examination dated in May 1986 showed 
a normal psychiatric state.  The veteran contends that he 
first exhibited psychological problems in service and, in the 
alternative, that his MDD is secondary to hepatitis C.  The 
veteran was discharged from service due to drug 
rehabilitation failure.

SSA records show the first diagnosis of MDD sometime in 1994, 
as reflected in a November 1999 evaluation report from Dr. 
Ferguson.  SSA records show continued treatment for MDD, but 
do not relate this disability to service.  

A March 2003 VA examination report notes a long standing 
history of maladjustment and serious, largely continuous, 
substance abuse since age 16.  This examination also contains 
a diagnosis of MDD, moderate, and notes the first diagnosis 
thereof when the veteran was in his late 20s.  

In March 2007, the veteran received a VA examination to 
address the etiology of his MDD.  The examiner reviewed the 
claims file and did not attribute the veteran's MDD to 
service, reasoning that there was no indication in his 
service medical records that he was ever diagnosed as having 
or being treated for any psychiatric condition in service, 
other than substance abuse.  The examiner further explained 
that he did not believe that MDD was related to hepatitis, 
because it appeared that MDD predated the veteran's diagnosis 
of hepatitis, given the veteran's history of long-standing 
depression.  

Initially, the Board notes that entitlement to service 
connection for MDD as secondary to hepatitis C cannot be 
established because, as found above, service connection is 
not in effect for hepatitis C.  

With respect to service connection on a direct basis, the 
claim must be denied because there is no indication that the 
veteran incurred MDD in service.  The Board does not find 
that the veteran's MDD first manifested in service.  The 
veteran's service medical records are silent with respect to 
a diagnosis or treatment of a psychiatric disorder.  
Moreover, the competent medical evidence of record does not 
relate MDD to hepatitis C, which, as outlined above, is not a 
service-connected disability.  Although the veteran contends 
that his MDD first manifested as substance abuse in service, 
he is not competent to make such an assertion.  See Espiritu, 
2 Vet. App. at 495.  Accordingly, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for MDD and it must be denied. 


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for MDD, to include as 
secondary to hepatitis C, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


